       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 1 of 9



UN‫ اًا‬ED STATES D!STR!CT COURT
WESTERN D!STR!CTOF NEW YORK




BENNY T. WARR and NINA M. WARR,

                             Plaintiffs,            TRIAL MATERIAL
       vs.

                                                    13-CV-6508-EAW-MWP


ANTHONY R. LIBERATORE
JOSEPH M. FERRIGNO, II,
MITCHEllR. STEWART, II,
JAMES M. SHEPPARD and
CITY OF ROCHESTER,

                             Defendants.




       1.    Exhibits and Exhibit List:

       Attached hereto as Exhibit A is Plaintiffs' Exhibit list containing those exhibits

Plaintiffs anticipate Introducing in their direct case. A copy of each of Plaintiff's’ exhibits

will be provided to Defendants' counsel at the pretrial conference.

       2. Exhibit Book: At the pretrial conference, a copy of Plaintiffs' Exhibit Book will
be provided to the Court, Defendants' counsel and for use of witnesses on the stand.

       3. Charts, Demonstrative Evidence and Physical Evidence: At this time,

except for aerial images of the location of the incident, and the Items contained in

Plaintiffs' Exhibit list attached hereto as Exhibit A, Plaintiffs are not aware of any charts,

demonstrative evidence and physical evidence which they may use at trial and which will

not be offered into evidence. When such materials are prepared. Plaintiffs will make them

available for examination and review at least two (2) business days before they              are



offered in evidence or displayed to the jury.
         Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 2 of 9



         4. Expert Testimony: Plaintiffs intend to call the following expert witnesses at

trial:


         a. Michael Levine, Trial Consultant/Expert Witness(Law Enforcement
            Supervision/Management, Investigation, Use of Force, Internal Affairs, Police
            Corruption and Misconduct, etc.), Ρ.Ο. Box 533, stone Ridge, New York
            12484. It is anticipated that Mr. Levine will testify, inter alia, that the
            Defendant officers used unconstitutional excessive and deadly force against
            Mr. Warr, that the force used meets the Johnson V. Glick test of malicious and
            sadistic, that there was a failure of management oversight, officer training and
            supervision, review of enforcement activities and/or law enforcement
            management that has enabled systemic abuse of police powers and
            instances of excessive force. It is also anticipated that Mr. Levine will testify
            that former Chief Sheppard learned of the violation of Mr. Warr's
            constitutional rights, failed to remedy the wrong by his exoneration of the
            Defendant officers and he was grossly negligent in managing his
            subordinates who caused the unlawful condition or event. It is also anticipated
            that Mr. Levine will testify that there are sufficient elements of police
            corruption and abuse of power warranting referral to the appropriate federal
            authority for criminal investigation;

         b. Clifford j. Ameduri, MD, Rochester Brain & Spine, 2701 Culver Road, Suite
            c, Rochester, New York 14622. It is anticipated that Dr. Ameduri will testify,
            inter alia, concerning his review of Mr. Warr's pre and post May 1, 2013
            incident medical records, the injuries Mr. Warr suffered as a result of the May
            1,2013 incident, the medical condition and treatment Mr. Warr received pre
            and post May 1, 2013 incident, the medical treatment he rendered to Mr. Warr
            concerning the injuries he suffered and continues to suffer as a result if the
            May 1, 2013 incident and will testify concerning his review and approval of the
            life care plan prepared by Kenneth Reagles, PhD;

         c. Michael j. Kuttner, PhD, Clinical Psychologist, 448 White Spruce Boulevard,
            Rochester, New York 14623. It is anticipated that Dr. Kuttner will testify
            concerning his medical records review and psychological evaluations of Mr.
            Warr and will opine that Mr. Warr suffers from Post Traumatic Stress Disorder
            with Dissociative Symptoms which are permanent in nature as a result of the
            May 1,2013 Incident;




                                                2
       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 3 of 9



       d. Kenneth w. Reag.es, PhD, K. w. Reag.es & Associates, Vocational,
          Rehabilitation & Economic Consultation Services, 5‫ هه‬Plum street. Suite 600,
           Syracuse, New York 13204-1401. It is anticipated that that Dr. Reagles will
           testify concerning his pre and post May 1,2013 incident medical records
           review of Mr. Warr, the physical and psychological injuries sustained by Mr.
           Warr in the May 1, 2013 incident and analysis and appraisal of Mr. Warr’s lost
           capacity to perform household work and analysis and appraisal of Mr. Warr’s
           past and future pecuniary economic losses, including Mr. Warr’s lost capacity
          to perform household work and the cost of future health-related goods and
           services as a direct and causal result of the injuries, disabilities and
           corresponding functional limitations that were incurred as a result of the
           alleged incident; and

       e. Ronald R. Reiber, PhD, Economics & Finance Department, Canisius College,
           2601 Main Street, Buffalo, New York 14208-1698. It is anticipated that Dr.
           Reiber will testify concerning his forensic economic analysis of Dr. Reagles’
           life care plan and revised report relating to Mr. Warr’s lost capacity to perform
           household work and the costs of Mr. Warr’s future health related goods and
           services as a result of the injuries he sustained in the May 1,2013 incident.


       5. Deposition Testimony and Discovery Material:

       The following is an itemized list of deposition testimony with page and line
references which Plaintiffs intend to use in their direct case in support of the trial testimony
and opinions of Plaintiffs’ expert, Michael Levine:

Capt. Michael Callar! Deposition -

pg. 53, lines 17-25;

Tache Young Deposition -

pg. 11, lines 2-25; pg. 12, lines 1-24; pg. 13, lines 1-25; pg. 14, lines 1-25; pg. 15, lines
17-25; pg. 16, lines 1-18; pg. 17, lines 3-15; pg. 18, lines 9-25; pg. 19, lines 1-12; pg. 24,
lines 10-25; pg. 25, lines 1-3 and 24-25; pg. 26, lines 1-16; pg. 28, lines 13-25; pg. 29,
lines 6-25; pg. 30, lines 1-25; pg. 35, lines 24-25 and pg. 36, lines 1-14;

doseph M. Ferrigno, Il Deposition -

pg. 42, lines 19-25; pg. 43, lines 1-2; pg. 51, lines 12-25; pg. 52, lines 1-2; pg. 54, lines
4-14; pg. 66, lines 23-25; pg. 67, lines 1-10; pg. 73, lines 21-25 and pg. 74, lines 21-25;
pg. 86, lines 18-25; pg. 87, lines 1-11; pg. 89, lines 6-25; pg. 95, line 25, pg. 96, lines 1-
25; pg. 97, line 1 and lines 24-25, pg. 98, lines 1-17; pg. 104, lines 4-25; pg. 105, lines 1-

                                               3
       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 4 of 9



25, pg. 106, !Ines 1 and 19-25; pg. 107, !¡nes 1-22; pg. 108, !¡nes 17-25; pg. 109, !¡nes 1-
25; pg. 110, !¡nes 1-19 and 21-25; pg. Ill, !¡nes 1-4; pg. 112, !¡nes 1-4 and 21-25; pg.
113, !¡nes 1-6; pg. 117, !¡nes 2-12; pg. 118, !¡nes 20-25; pg. 120, !¡nes 12-19; pg. 121,
!¡nes 1-25; pg. 132,!¡nes 18-21; pg. 133, !¡nes 7-25; pg. 134,!¡nes 1-13; pg. 140, !¡nes 23-
25; pg. 141, !¡nes 1-13; pg. 142, !¡nes 8-25 and pg. 143, !¡nes 1-15;

doseph M. Ferrigno, แ PSS Testimony -

pg. 4,!¡nes 12-20; pg. 6,!¡nes 4-17; pg. 7, !¡nes 11-25; pg. 8, !¡nes 1-25; pg. 9, !¡nes 1-25;
pg. 10, !¡nes 1-25; pg. 11, !¡nes 2-6; pg. 12, !¡nes 8-20; pg. 15, !¡nes 24-25; pg. 16, !¡ne 1
and 8-24; pg. 17, !¡nes 16-25; pg. 18, !¡nes 2-5; pg. 20, !¡nes 22-25; and pg. 32, lines 1-8;

Derrick Latham Deposition -

pg. 48, !¡nes 6-11; pg. 13, !¡nes 1-25; pg. 14, !¡nes 1-13; pg. 15, !¡nes 13-24; pg. 17, !¡nes
16-19; pg. 18, !¡nes 21-25; pg. 19, !¡nes 1-25, pg. 20, !¡nes 1-17; pg. 21, !¡nes 15-25; pg.
27, lines 6-16; pg. 28, lines 24-25; pg. 26, !¡nes 6- 23; pg. 29, !¡nes 1-16 and 17-25; pg.
30, !¡nes 1-5; pg. 39, !¡nes 19-25; pg. 40, !¡nes 1-25; pg. 41, lines 1-9;

Anthony R. Liberatore Deposition -

Pg. 16, lines 5-25; pg. 17, lines 1-9; pg. 28, lines 23-25; pg. 29, lines 1-9; pg. 31, lines
16-25; pg. 32, lines 1-25; pg. 33, lines 1-25; pg. 39, lines 3-21; pg. 54, lines 2-11; pg.
63, lines 11-20; pg. 65, lines 3-25; pg. 66, lines 1-25; pg. 67, lines 1-18; pg. 68, lines 9-
25; pg. 69, lines 1-25; pg. 70, lines 2-6; pg. 71, lines 20-21; pg. 72, lines 1-3; pg. 74,
lines 5-18 and 21-25; pg. 75, lines 1-9; pg. 76, lines 1-25; pg. 77, lines 1-25; pg. 78,
lines 1-13; pg. 81, lines 10-12 and 20-22; pg. 82, lines 7-25; pg. 83, lines 1-25; pg. 84,
lines 1-17 and 25; pg. 85, lines 1-3 and 10-25; pg. 86, line 1; pg. 87, lines 6-20; pg. 93,
lines 4-25 and pg. 94, lines 1-6; pg. 100, lines 11-25 and pg. 101, lines 107;

Anthony R. Liberatore PSS testimony -

Pg. 3, lines 23-25; pg. 4, lines 1-21; pg. 5, lines 24-25; pg. 6, lines 1-15; pg. 9, lines 3-
19; pg. 10 1-19; pg. 11, lines 7-25; pg. 12, lines 1-6, 11-16 and 21-25; pg. 13, lines 1-14
and 20-22; pg. 14, lines 16-24; pg. 15, lines 14-18; pg. 19, lines 10-25; pg. 20, lines 1-7;
pg. 21, lines 6-11 and 16-18; pg. 22, lines 20-25; pg. 23, lines 1-8 and 13-16;

Mitchell R. Stewart, 11 Deposition -

Pg. 36, lines 19-25; pg. 37, lines 1-12; pg. 57, lines 21-25, pg. 58, lines 1-4; pg. 64, lines
1-14 and 16-25; pg. 74, lines 8-18; pg. 75, lines 7-24; pg. 83, lines 9-19; pg. 84, lines 5-
13 and 16-22; pg. 88, lines 17-25; pg. 89, lines 1-25, pg. 90, lines 1-25; pg. 91, lines 1-
25; pg. 98, lines 20-25; pg. 99, lines 1-5 and 18-25; pg. 100, lines 1-25; pg. 117, lines



                                              4
       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 5 of 9



2-13; pg. 121, !!nes 21-25; pg. 122, !¡nes 1-12; pg. 124, !¡nes 3-25; pg. 125, !¡nes 1-12
and pg. 134, !¡nes 3-15;

Mitchell R. Stewart, 11 PSS testimony -

pg. 6, lines 17-25; pg. 7 !¡nes 1-25; pg. 8, !¡nes 1-7; pg. 15, !¡nes 2-5 and pg. 17, !¡nes 3-
12;


dames M. Sheppard Deposition -

pg. 19, lines 14-18; pg. 20, !¡nes 14-21; pg. 40, !¡nes 11-16; pg. 41 !¡nes 23-25; pg. 131
lines 3-17; pg. 31, l!nes 16-20; pg. 31, !¡nes 21-24; pg. 120, !¡ne 25; pg. 121, !¡nes 1-11;
pg. 16, !¡nes 15-17; pg. 1138-15; pg. 70, !¡nes 2-0; pg. 71, lines, 2-0; pg. 72, lines 17-
25; pg. 106, !¡nes 0-11; pg. 136, lines 17-10; pg. 107, lines 14-18; pg. 54, lines 3-15; pg.
59, lines 6-17; pg. 61, lines 5-18; pg. 61, lines 10-23; pg. 03, lines 2-6; pg. 125, lines
10-25; pg.128, lines 23-25; pg. 120, lines 1-6

Mary Adams Deposition -

pg. 11, lines 2-23; pg. 13, lines 24-25; pg. 14, lines 1-25; pg. 15, lines 1-16; pg. 16, lines
7-25; pg. 17, lines 1-23; pg. 10, lines 5-25; pg. 22, lines 3-25; pg. 23, lines 1-0; pg. 30,
lines 22-25; pg. 31, lines 1-25 and pg. 32, lines 1-5;

       ‫ ًا‬he following is an itemized list of deposition testimony with page and line
references which Plaintiffs intend to use in their direct case:



Joseph M. Ferrigno, Il Deposition -

pg. 19, lines 6-8; pg. 23, line 25; pg. 24, lines 2-20; pg. 25, lines 8-14; pg. 26, lines 20-
23; pg. 27, lines 16-23; pg. 32, lines 8-13; pg. 33, lines 17-25; pg. 34, lines 2-25; pg. 35,
lines 2-11; pg. 30, lines 3-7; and 17-25; pg. 40, lines 2-25; pg. 41, lines 2-3; pg. 43, lines
3-6 and 23-25; pg. 44, lines 2-3 and 23-25; pg. 45, lines 2-5 and 16-25; pg. 40, lines 6-
11; pg. 67, lines 11-25; pg. 68, lines 2-20; pg. 85, lines 23-25; pg. 86, lines 2-25; pg. 87,
lines 2-25; pg. 88, lines 2-5; pg. 07, lines 13-23; pg. 101, lines 4-16; pg. 108, lines 5-8;
pg. Ill, lines 24-25; pg. 112, lines 2-0; pg. 118, line 25; pg. 110, lines 2-6; pg. 123,
lines 13-15; pg. 125, lines 3-25; pg. 126, lines 2-18; pg. 128, lines 14-10; pg. 120, lines
22-25; pg. 130, lines 2-6; pg. 131, lines 8-13 and 18-25; pg. 132, lines 2-10; pg. 135,
lines 24-25; pg. 136, lines 2-6 and 18-25; pg. 137, lines 2-6;



                                               5
        Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 6 of 9



.Joseph M. Ferrigno, แ PSS Testimony-

pg. 3, !!ne 25; pg. 4, !¡nes 1-11; pg. 11, lines 15-25; pg. 12, lines 1-25; pg. 13, lines 1-8;
pg. 14, lines 11-25; pg. 15, lines 1-18; pg. 16, lines 2-4; pg. 18, lines 6-11; pg. 22, lines
14-25; pg. 23, lines 1-3; pg. 26, lines 13-26;

Anthony R. Liberatore Deposition -

pg. pg. 11, lines 6-25; pg. 12, lines 6-12; pg. 15, lines 23-25; pg. 16, lines 2-25; pg. 17,
lines 2-15; pg. 24, lines 19-25; pg. 25, lines 2-16; pg. 26, lines 16-25; pg. 27, line 2; pg.
28, lines 23-25; pg. 29, lines 2-12; pg. 39, lines 16-24; pg. 46, lines 9-13; pg. 46, lines 2-
22; pg. 63, lines 3-25; pg. 68, lines 6-8 and 26-25; pg. 69, lines 2-12 and 19-25; pg. 76,
lines 2-3, 18-21 and 25; pg. 71, lines 2-3; pg. 76, lines 12-25; pg. 77, lines 2-24; pg. 82,
lines 7-22;


Anthony R. liberatore PSS testimony -

pg. 8, lines 6-12; pg. 23, lines 9-12;

Mitchell R. Stewart, Il Deposition -

pg. 13, Iines 13-26; pg. 49, Iines 24-25; pg. 56, Iines 2-3; pg. 56, Iines 14-16; pg. 58,
Iines 18-22; pg. 75, Iines 4-6; pg. 84, Iines 14-22; pg. pg. 165, Iines 4-7; pg. 166, Iines
13-24; pg. 113, Iines 9-15; pg. 131, Iines 26-23; pg. 136, Iines 6-8;

Mitchell R. Stewart, Il PSS testimony -

pg. 6, Iines 17-25; pg. 7, Iines 1-3;

Capt. Michael Callar! Deposition -

pg. 5, Iines 8-17; pg. 6, Iines 19-25; pg. 7, Iines 2-12; pg. 9, Iines 15-22; pg. 18, Iines 8-15; pg.
26, Iines 4-17; pg. 21, Iines 4-25; pg. 22, Iines 2-19; pg. 23, Iines 21-25; pg. 24, Iines 2-5 and
21-25; pg. 25, Iines 2-7; pg. 29, Iines 11-24; pg. 39, Iines 26-25; pg. 46, Iines 2-8 and 19-25; pg.
41, Iines 2-7 and 23-25; pg. 42, Iines 2-8 and 23-25; pg. 43, line 2 and Iines 8-25; pg. 44, Iines
2-25; pg. 45, Iines 2-17; pg. 46, Iines 8-25; pg. 47, Iines 2-25; pg. 48, Iines 2-4; pg. 71, Iines 12-
16; pg. 77, Iines 4-13; pg. 111, Iines 13-17; pg. 114, Iines 7-13 and pg. 123, Iines 13-23.




                                                  6
       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 7 of 9



      6. Damages:

             Plaintiff Benny ‫ ًا‬. Warr claims an unliquidated sum in damages for the cost

of his past, present and future medical care, supplies and health related goods and

services, lost capacity to perform household work, loss of enjoyment of life, permanency

of his injuries, aggravation and/or activation of pre-existing condition or latent disease.

past, present and future loss of function, probability of future complications, increased

likelihood of illness or disability, including post traumatic arthritis, fear of future

complications, past, present and future physical pain and suffering, past, present and

future mental and emotional distress, post traumatic stress disorder, emotional pain and

suffering, impairment of reputation, personal humiliation, punitive damages against the

individual defendants and attorney fees (42 use §1988).

       Plaintiff Nina M. Warr claims an unliquidated sum in damages for the loss of her

husband's society, companionship, affection and services from the date of the May 1,

2013 incident and continuing. Plaintiff Nina M. Warr had to take on additional duties

around the home that had been previously performed by her husband, had to minister to

her husband on a daily basis concerning his injuries and incapabilities flowing from the

incident and is still unable to share and participate in activities with her husband which

they had previously done together prior to her husband's injuries. Plaintiff Nina M. Warr

also seeks punitive damages against the Individual defendants.


      As for ttie above damages, it will be the function of the jury to determine what

amount to award in each category of damages.




                                             7
       Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 8 of 9



      7. Lega! and Evidentiary Issues:

      Pursuant to ‫ل‬٧‫ل‬9‫ ج‬Elizabeth A. Wolford’s summary Judgment Decision and Order,

dated September 5, 2017, the issues of law involved in this case involve claims for (1)

false arrest against Defendants Ferrigno, liberatore and Stewart: (2) excessive use of

force against Defendants Ferrigno, liberatore and Stewart; (3) supervisory liability

against Defendant Sheppard; (4) assault against Defendants Ferrigno, liberatore

Stewart and City of Rochester; (5) battery against Defendants Ferrigno, Liberatore

Stewart and City of Rochester and (6) loss of consortium against all Defendants.

       As for evidentiary issues. Plaintiffs are reguesting Defendants to stipulate into

evidence the relevant portion of the Blue light Camera footage from the time the

Defendant officers arrived on scene until Plaintiff was transported away by ambulance

photographs of the incident scene, the cell phone video footage from Tache Young and

Colberdee Colbert, along with the incident reports, informations and supporting

depositions of the Defendant officers concerning Plaintiff's arrest. Plaintiffs are

reguesting that Defendants agree to stipulate into evidence Plaintiff’s redacted medical

records, the deposition testimony and materials referred to by Plaintiff’s expert Michael

levine and those items contained in Plaintiff's exhibit list attached hereto as Exhibit A.


The undersigned would like to discuss this matter further at the pre-trial conference to

identify all evidence which may be stipulated into evidence.

       Plaintiffs are reguesting that the Court preclude Defendants from raising and

mentioning at trial Plaintiff Benny Warr's criminal history and drug use history. We are

reguesting that Defendants agree to stipulate that Plaintiff may offer Plaintiff's redacted


                                              8
        Case 6:13-cv-06508-MWP Document 123 Filed 12/20/18 Page 9 of 9



and uncertified med!ca! records into evtdence which will omi‫ ؛‬references to illegal drug

use and/or criminal history. Plaintiffs are also reguesting that the Court preclude

Defendants from raising and mentioning witness Derrick latham's criminal history. The

undersigned wishes to discuss the criminal history reports for Plaintiff Benny Warr and

Derrick latham at the pre-trial conference and whether Defendants will stipulate to

refrain from raising their criminal histories at trial. If necessary. Plaintiffs will file a formal

motion in limine if directed by the Court.


       Plaintiffs reserve their right to raise additional legal and evidentiary issues at the


pretrial conference or as soon as they become evident.




                                              Respectfully submitted

                                              BURKWIT t^W FIRM, PllC
Dated: December 12, 2018

                                              s/Charles F. Burkwit, Esq,
                                              By: Charles F. Burkwit, Esg.
                                              Attorneys for Plaintiffs Benny T. Warr
                                              and Nina M. Warr
                                              16 East Main street. Suite 450
                                              Rochester, New York 14614
                                              (585) 546-1588
                                              burkwltesa@aol.com


TO;    TIMOTHY R. CURTIN, Corporation Counsel
       City of Rochester Department of law
       Spencer L. Ash, Esg., of counsel
       Attorneys for Defendants
       City Hall Room 400Α, 30 Church street
       Rochester, New York 14614-7741
       (585) 428-6699
       AshS@cjtvofrochester.qov

                                                 9
